Citation Nr: 9931595	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-33 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the veteran's discharge from a 
period of service from June 27, 1984, to November 6, 1986, 
constitutes a bar to the receipt of Department of Veterans 
Affairs benefits for that period, exclusive of health care 
under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had periods of honorable active service from June 
23, 1970, to January 17, 1972, and from December 18, 1973, to 
December 16, 1976.  On June 27, 1980, he enlisted for a 
period of four years.  He received an honorable discharge on 
April 29, 1984, and immediately reenlisted on April 30, 1984.  
He received an other than honorable discharge on November 6, 
1986.  

In a July 1997 administrative decision, the Department of 
Veterans Affairs (VA) Regional Office, Columbia, South 
Carolina, held that the conditional discharge provisions of 
38 C.F.R. § 3.13(c) were met from the period from June 27, 
1980, to June 26, 1984, since the veteran had served his 
initial four years of obligated service for that period.  It 
was further held that the period from June 27, 1984, to 
November 6, 1986, was dishonorable for VA purposes and his 
final discharge was a bar to the receipt of VA benefits based 
on that period of service, exclusive of health care under 
Chapter 17, Title 38, United States Code.  The veteran 
appealed from that decision.

A rating action of March 1997 determined that service 
connection for medical care purposes only was in order for 
several disabilities, specifically, residuals of a left wrist 
fracture, HIV-related disease and idiopathic thrombocytopenic 
purpura.  That decision has not been questioned and is not 
part of the pending appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  The veteran had honorable, active service from June 23, 
1970, to January 17, 1972, and from December 18, 1973, to 
December 16, 1976.

3.  The veteran enlisted for a period of four years on June 
27, 1980.

4.  On April 29, 1984, he received an honorable discharge for 
the purpose of immediate reenlistment.  He reeinlisted on 
April 30, 1984.  He received an other than honorable 
discharge on November 6, 1986.  His service from June 27, 
1980 to June 26, 1984 has been considered honorable under the 
conditional discharge concept.

5.  The veteran's offenses during the period of service from 
June 27, 1984 to November 6, 1986 included periods of 
unauthorized absence and arranging for a prostitute to engage 
in sexual intercourse with two servicemen aboard a naval 
base.  He also received nonjudicial punishment for cocaine 
use in November 1984.

6.  The veteran's offenses during his period of service from 
June 27, 1984, to November 6, 1986, were willful and 
persistent.

7.  The veteran was not insane at the time of commission of 
any of the inservice offenses.


CONCLUSION OF LAW

The appellant was discharged from the period of service from 
June 27, 1984 to November 6, 1986 because of willful and 
persistent misconduct.  His discharge is considered to have 
been issued under dishonorable conditions.  38 U.S.C.A. 
§§ 101, 5107 (West 1991); 38 C.F.R. § 3.12 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.

I.  Background.

The veteran served on active duty in the Army from June 23, 
1970, to January 17, 1972, and from December 18, 1973, to 
December 16, 1976.  These periods of active duty were 
terminated by honorable discharges.

The veteran enlisted in the Navy for a period of four years 
on June 27, 1980.  On April 29, 1984, he received an 
honorable discharge for the purpose of immediate 
reenlistment.  He reeinlisted on April 30, 1984.  His Naval 
service was terminated by an other than honorable discharge 
on November 6, 1986.

The regional office has held that the conditional discharge 
provisions of 38 C.F.R. § 3.13(c) have been met for the 
period from June 27, 1980, to June 26, 1984, since the 
veteran served honorably for his four-year period of 
obligated duty.  The regional office further held that the 
veteran's service from June 27, 1984, to November 6, 1986, 
was dishonorable for VA purposes and constituted a bar to the 
receipt of VA benefits, exclusive of health care under 
Chapter 17, Title 38, United States Code.  As noted above, 
service connection for health care purposes only has been 
granted for several specified disabilities, and that matter 
is not in issue.

The veteran's service records reflect that in February 1985 
he received commanding officer's nonjudicial punishment for 
use of cocaine in November 1984.  He was awarded a forfeiture 
of pay of $412 for two months and a reduction in rate.

In June 1986 the veteran received a special court martial for 
unauthorized absence from April 24 to April 25, 1986 and from 
April 26, 1986, to April 27, 1986.  He was also convicted of 
wrongfully arranging for a prostitute to engage in sexual 
intercourse with two servicemen aboard the naval base in 
November 1985.  He pled guilty to the charges and was 
sentenced to a reduction in rate and 60 days' hard labor 
without confinement.  In September 1986 the special court 
martial was nullified for procedural reasons and the veteran 
was discharged under other than honorable conditions in lieu 
of another trial by court martial.  

The veteran's service records further reflect that in 
February 1985 he was counseled due to wrongful use of a 
controlled substance.

The veteran's service medical records reflect that he was 
seen by a physician on October 6, 1986, to determine whether 
a psychiatric evaluation was warranted in connection with his 
other than honorable discharge.  He was interviewed and 
denied any prior psychiatric problems or any psychological or 
psychiatric problems at the current time.  The veteran did 
not feel any need to see a psychiatrist.  The physician 
concluded that a psychiatric evaluation was not warranted and 
that the veteran was capable of understanding the charges and 
the nature of the proceedings against him.

The veteran was examined for separation from service on 
October 9, 1986.  He indicated on a medical history form that 
he did not have or had never had depression or excessive 
worry or nervous trouble of any sort.  On the report of 
medical examination, the psychiatric evaluation was reported 
to be normal.

During the course of a hearing conducted at the regional 
office in March 1998, the veteran related that he had only 
used drugs on one occasion in his entire military career.  He 
stated that he was not a recreational cocaine user and had 
not purchased cocaine.  He indicated that he had arranged for 
the prostitute to come on board the naval base for other Navy 
personnel since he was having financial difficulties.  He 
related that he was behind on child support and car payments.  
He did not recall any details regarding the periods of 
unauthorized absence but it was not something he was in the 
habit of doing.  He had intended to complete 20 years of 
active service.

II.  Analysis.

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits.  38 U.S.C.A. § 101.

A discharge or release from service under certain 
circumstances is considered to have been issued under 
dishonorable conditions unless it is found that the person 
was insane at the time of committing the offenses causing 
such release or discharge.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12 
(b), (d). 

Under the provisions of 38 C.F.R. § 3.13, a discharge to 
reenlist is a conditional discharge if it was issued during 
peacetime prior to the date the person was eligible for an 
unconditional discharge.  Except as provided in Subparagraph 
(c) of 38 C.F.R. § 3.13, the entire period of service under 
the circumstances stated above constitutes one period of 
service and entitlement will be determined by the character 
of the final termination of such period of active service, 
except in specific cases relating to VA death pension.

38 C.F.R. § 3.13(c) provides that, despite the fact that no 
unconditional discharge may have been issued, a person shall 
be considered to have been unconditionally discharged or 
released from active military, naval or air service when the 
following conditions are met:  (1) The person served in the 
active military, naval or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and (3) the 
person would have been eligible for a discharge or release 
under conditions other than dishonorable at the time except 
for the intervening enlistment or reenlistment.

The veteran enlisted in the Navy for a period of four years 
on June 27, 1980.  On April 29, 1984, he received an 
honorable discharge for the purpose of immediate 
reenlistment.  His service was terminated by an other than 
honorable discharge on November 6, 1986.  The regional office 
has held that the conditional discharge provisions of 
38 C.F.R. § 3.13(c) are met for the period of service from 
June 27, 1980, to June 26, 1984.  However, it was held that 
his discharge for the period of service from June 27, 1984, 
to November 6, 1986, was dishonorable for VA purposes and 
constituted a bar to the receipt of VA benefits, exclusive of 
health care under Chapter 17, Title 38, United States Code.

The veteran's service records reflect that he received 
nonjudicial punishment for cocaine use in November 1984 and 
in July 1986 he received a special court marital for periods 
of unauthorized absence as well as wrongfully arranging for a 
prostitute to have sexual relations with two servicemen 
aboard the naval base.  He was sentenced to a reduction in 
rate and 60 days' hard labor without confinement.  However, 
in September 1986 the special court martial was nullified due 
to procedural matters.

In the Board's judgment, the repeated offenses during the 
period of service involved as well as the serious nature of 
some of the offenses establishes a pattern of willful and 
persistent misconduct.  There is no indication that the 
veteran was insane at the time of commission of any of the 
inservice offenses.  In fact, the veteran was interviewed in 
October 1986 and the examining physician, based on his 
statements, concluded that he did not have any psychiatric 
problems.  The Board accordingly concludes that the veteran's 
discharge from the period of service from June 27, 1984, to 
November 6, 1986, was a result of willful and persistent 
misconduct and was issued under dishonorable conditions.  
Thus, there is no entitlement to VA benefits based on that 
period of service, exclusive of health care under Chapter 17, 
Title 38, United States Code.  38 U.S.C.A. § 101; 38 C.F.R. 
§§ 3.312, 3.313.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The character of the veteran's discharge from a period of 
service from June 27, 1984, to November 6, 1986, constitutes 
a bar to the receipt of Department of Veterans Affairs 
benefits for that period, exclusive of health care under 
Chapter 17, Title 38, United States Code.  The appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

